Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 25, 1976, convicting him of rape in the first degree, sexual abuse in the first degree and assault in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, indictment dismissed, and case remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The defendant’s guilt was not established beyond a reasonable doubt. Hopkins, J. P., Gulotta and Shapiro, JJ., concur; Martuscello, J., dissents and votes to affirm the judgment.